Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-7 is the inclusion of a method steps of a printing system that includes scanning the resulting diagnostic pattern with a sensor to collect decap data in a digital form; is digitally analyzing the decap data, the digital analysis including identifying a quantitative difference between the first and second pattern elements; and modifying a servicing process of the printing system if the quantitative difference passes a predetermined threshold. It is these steps found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 8-11 is the inclusion of the limitations of a printing system calibration controller that includes firing nozzles after an exposure to ambient air during a second predetermined time period to produce a second pattern element; operating a printer embedded sensor to scan the pattern elements; collecting data from the sensor in a digital form; analyzing the collected data to identify a quantitative difference between the first and the second pattern elements; and servicing the nozzles if the quantitative difference passes a predetermined threshold. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claims 12-15 is the inclusion of the limitations of a multi printer management system that includes an instruction set to cooperate with the processor 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furukawa (US 2008/0074453) disclose an image forming device having an image forming unit that forms images on a surface of a web-type recording medium, a printing defect detecting unit that detects a defective image with a printing defect from among the images formed by the image forming unit and a printing defect marking unit that places a mark on the defective image with the printing defect having been detected. Yun (US 2008/0036803) disclose an array type inkjet printer & method of determining the condition its nozzles.  The array type inkjet printer has a plurality of head chips, a plurality of nozzles, a print part that prints a plurality of test patterns of different forms, a scanning part that scans the plurality of printed test patterns, and a controller which controls the print part to print the plurality of test patterns and 
determines the condition of the nozzles of interest with reference to a certain part of an image of the scanned test patterns.  Kojima (US 2007/0188821) disclose an image forming apparatus having a recording head, an intermediate transfer medium, an image defect determination device which determines whether the image recorded on the intermediate transfer medium includes an image defect or not; a transfer device which transfers the image recorded on the intermediate 
transfer medium, to a recording medium; and an image correction device that creates correction data aout the image defect if the image defect determination device determines that the image recorded on the intermediate transfer medium includes the image defect.  Arazaki (US 
the banding generation line and the different line, a density difference of a line adjacent to the different line falling within a predetermined numerical range. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853